271 S.E.2d 84 (1980)
In the Matter of Ruby FRICK.
No. 8010DC445.
Court of Appeals of North Carolina.
October 21, 1980.
*85 Atty. Gen. Rufus L. Edmisten by Associate Atty. Gen. Steven F. Bryant, Raleigh, for the State.
Dorothy E. Thompson, Raleigh, for respondent-appellant.
HEDRICK, Judge.
Respondent contends in her first assignment of error, based on Exceptions nos. 1, 2, and 3, that Findings of Fact nos. 7, 8, and 18 are not supported by the evidence. We disagree. At the hearing, respondent testified:
I'm talking about staying with people that I've met. Some of these are men. But in my book you have to accept charity where charity is offered. And if you can handle the situation, I feel like. I meet these men at the lounge. No, no I don't go for stuff like that but it's better than, if my car is in Albemarle, I was forced to do this.
Respondent further testified that on one occasion she was at Jonnie's Lounge, where
there was this guy who kept wanting me to you know, but I said well if I'm not going to sleep anyway I might as well get up and walk somewhere else. Because this kind of thing I can't, well he had offered me twenty dollars so I just picked it up and carried it with me. If you want to call it stealing, I don't, because one way or the other it would have been dirty money.
In addition, Dr. Fahs, who had respondent under his care while she was at Dorothea Dix Hospital, testified that "[w]ere Ms. Frick not receiving treatment at this hospital, I would be afraid that she would become psychotically manic again" and that "I would be afraid that she would decompensate rapidly again and maybe endanger herself." Dr. Fahs also testified that "[i]n her condition" respondent had been arrested for trespassing, but "[i]t may not be so benign next time," and that "with her psychiatric decompensation I feel [it] would likely lead to fights, ..." We think it patently obvious from this testimony that the challenged findings of fact are amply *86 supported by the evidence and thus this assignment of error is meritless.
By his second assignment of error, respondent contends that there is "insufficient competent evidence to support a conclusion that the respondent is dangerous to herself." We do not agree. G.S. § 122-58.7(i) provides in pertinent part as follows:
To support a commitment order, the court is required to find, by clear, cogent, and convincing evidence, that the respondent is mentally ill or inebriate, and dangerous to himself or others, ... The court shall record the facts which support its findings.
The phrase "dangerous to himself" is defined in G.S. § 122-58.2(1)(a) as follows:
"Dangerous to himself" shall mean that within the recent past:
1. The person has acted in such manner as to evidence:
I. That he would be unable without care, supervision, and the continued assistance of others not otherwise available, to exercise self-control, judgment, and discretion in the conduct of his daily responsibilities and social relations, or to satisfy his need for nourishment, personal or medical care, shelter, or self-protection and safety; and
II. That there is a reasonable probability of serious physical debilitation to him within the near future unless adequate treatment is afforded pursuant to this Article. A showing of behavior that is grossly irrational or of actions which the person is unable to control or of behavior that is grossly inappropriate to the situation or other evidence of severely impaired insight and judgment shall create a prima facie inference that the person is unable to care for himself; ...
Our function on this appeal is to determine whether the court's ultimate finding that respondent was dangerous to herself is indeed supported by the facts which the court recorded in its order as supporting that finding, and whether, in any event, there was competent evidence to support such a finding. Matter of Hernandez, 46 N.C.App. 265, 264 S.E.2d 780 (1980); Matter of Hogan, 32 N.C.App. 429, 232 S.E.2d 492 (1977). See also Matter of Monroe, 49 N.C.App. 23, 270 S.E.2d 537 (1980).
In the instant case, the court found and recorded as facts that at the time of her admission to Dorothea Dix Hospital, respondent "was not able to say what she was going to do to make money in order to get a place to stay or to be able to eat;" that she "exhibited a thought disorder and impaired judgment relating to plans for self-care;" that she "exhibited a psychotic mood disorder with pressured speech, loose associations, tangential thinking, and labile emotions, often laughing or singing inappropriately and switching to crying;" and that respondent "would become psychotically manic if released" and "would decompensate rapidly," "likely" leading to "fights associated with prostitution and money." In our view, the facts found and recorded by the court show by clear, cogent and convincing evidence that respondent is "dangerous to herself." Furthermore, after a careful review of the evidence adduced at the hearing, we believe that the court's determination is supported by competent evidence. This assignment of error is without merit.
The order appealed from is
Affirmed.
ROBERT M. MARTIN and HARRY C. MARTIN, JJ., concur.